DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Response to Amendment
Applicant has amended claims 1, 10, 12, and 18. Claims 1, 7, 10-12, 14, 15, and 17-20 are pending.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/25/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.
Applicant has argued that the amendments to the claims have overcome the 112(a) rejections of record. The 112(a) rejections are withdrawn.

Applicant’s arguments, see Remarks, filed 2/25/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive in part.
Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Examiner agrees that the amendments to the claims have overcome the majority of the 112(b) rejections of record. The 112(b) rejections which have been addressed by the amendments are withdrawn. 


Applicant’s arguments, see Remarks, filed 2/25/2022, with respect to the 103 rejections of record have been fully considered, but they are not persuasive.

Applicant has argued that Maurer does not disclose condensing steam but instead discloses producing fresh water from humid air. Examiner finds this argument unpersuasive.
As previously stated, explicitly set forth in the 103 rejections of the previous Office Action, and maintained explicitly in the rejections below, secondary reference Maurer “teaches a device 100 for desalinating water (Figure 1, paragraph [0018]). The device 100 functions by harvesting seawater, passing the seawater through a condenser 120 to cool the condenser 120, and passing the seawater from the condenser 120 to an evaporator 110 where it is evaporated (Figure 1, Paragraphs [0018]-[0021]).” To be clear, water vapor from the evaporator 110 in Maurer is fed to the condenser where it is condensed (Figure 1, Paragraphs [0018]-[0021]). Water vapor is steam. Therefore, while Maurer is directed to the production of water from what can be fairly described as humid air, contrary to Applicant’s assertions, Maurer does teach condensing steam.

Applicant has argued that water vapor is not necessarily steam, because temperature of water molecules in steam are allegedly much higher than those in water vapor. Examiner finds this argument unpersuasive.
Steam, which is water vapor, can exist at a variety of pressures and temperatures. To say that there is a clear temperature difference in water vapor that would be considered “steam” and water vapor which would not be considered steam but merely “water vapor” is inaccurate. Certainly, any such distinction between “steam” and mere “water vapor” is not universally recognized.
Applicant’s arguments, while strongly insisting that the water vapor in Maurer is not steam, do not offer a clear definition as to what sort of water vapor they would consider to qualify as “steam”. Merely stating in broad terms that “steam” has a higher temperature than “water vapor” does not constitute a 
Regarding the notion that “steam” is necessarily higher in temperature than mere “water vapor” Examiner respectfully disagrees. As stated above, steam, which is water vapor, can exist at a variety of pressures and temperatures. In vacuum systems, steam can exist at temperatures lower than room temperature. Thus, it cannot be reasonably asserted that there is a difference in terms of temperature than a substance which would be considered “steam” and a substance which would be considered merely “water vapor”. 
Regardless, any hypothetical distinction between “steam” and mere “water vapor” on the basis of temperature is irrelevant when it comes to Examiner’s proposed modification of Cap in view of Maurer. As detailed above and in the 103 rejections below, Maurer teaches evaporating water to form a mixture of water vapor and air and then using water from below a thermocline as the cooling fluid in a condenser to condense the water vapor from the mixture of water vapor and air. Maurer’s teachings would indicate to one of ordinary skill in the art that water from below an ocean thermocline could be used, with success, as a cooling fluid in a condenser for the condensation of water vapors existing at an array of temperatures including temperatures both above and below any hypothetical minimum steam temperature (i.e. a minimum temperature required for water vapor to be considered steam) which Applicant could reasonably point to in the context of the present invention. Note: In the interest of clarity, Examiner does not consider the idea of a “minimum steam temperature” to be valid scientific or technical concept. Such a hypothetical “minimum steam temperature” is only referenced in the interest of articulating Examiner’s position regarding the teachings of Maurer.
Examiner understands and agrees that there is a difference between pure steam, i.e. a fluid consisting essentially of water vapor, and a mixture of water vapor and air. However, such a distinction is irrelevant when it comes to Examiner’s proposed modification of Cap in view of Maurer. As detailed above and in the 103 rejections below, Maurer teaches evaporating water to form a mixture of water vapor and air and then using water from below a thermocline as the cooling fluid in a condenser to condense the water vapor from the mixture of water vapor and air. Maurer’s teachings would indicate to 
Examiner maintains that the water vapor in Maurer is steam, despite any differences between the water vapor air mixture in Maurer and what Applicant would personally consider to be “steam”. Regardless, for at least the reasons described above, even if Maurer does not teach condensation “steam”, Maurer’s teachings still represent a suggestion that water from below an ocean thermocline could be used to successfully condense a wide variety of water vapors, including those which Applicant would consider to be “steam”. In other words, even if Maurer does not teach condensation of water vapor which Applicant would consider to be “steam”, it would still be obvious to modify Cap in view of Maurer by configuring the seawater harvester to harvest seawater from below an ocean thermocline. See 103 rejections below for further details.

Applicant has argued (see footnote 1) that “regardless of whether or not water vapor and steam are seen as one and the same, Maurer is still doing something substantially different than Cap.” Specifically, Applicant has argued that Maurer is producing fresh water from humidity, whereas Cap is producing fresh water from the steam produced from boiled water. Examiner finds this argument unpersuasive.
Examiner recognizes the differences between Cap and Maurer. Namely, Cap boils sea water to produce steam and later condenses said steam to produce fresh water (Figure 1, Paragraphs [0008]-[0015]). The steam in Cap is presumably substantially pure, i.e. not mixed with a substantial portion of air. On the other hand, as Applicant has stated, Maurer produces fresh water by a process which can be reasonably characterized as condensing humidity from air. However, such a characterization of Maurer is incomplete. As Examiner has stated in the previous Office Actions, “secondary reference Maurer “teaches a device 100 for desalinating water (Figure 1, paragraph [0018]). The device 100 functions by harvesting seawater, passing the seawater through a condenser 120 to cool the condenser 120, and passing the seawater from the condenser 120 to an evaporator 110 where it is evaporated (Figure 1, Paragraphs [0018]-[0021]).” To be clear, water vapor from the evaporator 110 in Maurer is fed to the condenser where 
In view of the above, it is clear that both of Maurer and Cap are processes which involve intentionally evaporating seawater to form water vapor and condensing said water vapor to form fresh water. Such is a factual characterization of the processes of Maurer and Cap. Thus, it is clear that the process of Maurer and Cap, while different, are not nearly so different as Applicant’s arguments would lead one to believe.
Although there are differences between the process of Maurer and Cap, the differences are irrelevant in view of the similarities between the two references. As detailed above and in the 103 rejections below, Maurer teaches evaporating water to form a mixture of water vapor and air and then using water from below a thermocline as the cooling fluid in a condenser to condense the water vapor from the mixture of water vapor and air. Maurer’s teachings would indicate to one of ordinary skill in the art that water from below an ocean thermocline could be used, with success, as a cooling fluid in a condenser for the condensation of water vapor of any type, be it water vapor in mixture with air, or substantially pure steam. Thus, the differences between the water vapor stream in Cap and the water vapor stream in Maurer, would not dissuade or otherwise prevent one of ordinary skill in the art from modifying Cap in view of Maurer in the manner proposed in the 103 rejections maintained below.

Applicant has argued (see footnote 1) that “Maurer uses extremely cold water (pumped from below the thermocline) but Cap does not need to do this.” Examiner finds this argument unpersuasive.
Cap teaches harvesting seawater. While it is true that Cap does not explicitly teach harvesting seawater from below an ocean thermocline, Cap does not indicate any particular location within from which the seawater is harvested, nor does Cap explicitly dictate that the seawater is not harvested from below the ocean thermocline. Furthermore, Cap does not explicitly teach the temperature of the seawater harvested therein. Because the temperature and origin of the water in Cap are not specified, and therefore, unknown, it cannot be asserted with absolute confidence that Cap does not need to use extremely cold water pumped from below an ocean thermocline.


Applicant has argued that it is clear that Maurer does not condense steam allegedly because “if Mauer merely condensed steam, there would not be need to obtain extremely cold water below the thermocline.” In making this argument, Applicant further asserts that Maurer is instead concerned with “producing water from ambient air”. Examiner finds this argument unpersuasive.
Regarding Applicant’s assertions that Maurer is concerned with “producing water from ambient air”, while this is true for some embodiments of Maurer, Maurer also clearly includes embodiments wherein fresh water is produced by evaporating seawater to produce water vapor and subsequently condensing that seawater. Examiner has explained this in detail in his response to other arguments above, in the 103 rejections below, and in previous Office Action. Examiner’s rejections over Maurer have relied upon the embodiment of Figure 1 in particular, which is clearly an embodiment which involves the evaporation of seawater to form water vapor and the subsequent condensation of said water vapor to form fresh water. It is unreasonable to characterize that said embodiment of Maurer is a merely a method of “producing water from ambient air”.
Regarding the allegation that cold water from below a thermocline would not be necessary if Maurer were merely condensing steam, Examiner respectfully disagrees with Applicant’s line of reasoning. In a process of condensing steam within a liquid cooled condenser, there are a wide array of factors which determine the properties that would be required of the liquid coolant to successfully condense the steam. Such factors include the flow rate of the steam, the flow velocity of the steam, the temperature of the steam, the pressure of the steam, the efficiency of the heat exchanger, level of 
Regarding the assertion that the water vapor in Maurer is not steam, Examiner respectfully disagrees. As detailed above, Examiner maintains that the water vapor in Maurer is steam. Furthermore, as detailed above, even if the water vapor in Maurer were not “steam”, it would still be obvious to modify Cap in view of Maurer by configuring the seawater harvester to harvest seawater from below an ocean thermocline.

Applicant has argued that modifying Cap in view of Maurer to harvest seawater from below an ocean thermocline would be expensive, as it would require pumping water from great depth, and also unnecessary because such cold water is allegedly not necessary for condensation of steam. Examiner finds this argument unpersuasive.
Regarding the notion that pumping seawater from below the ocean thermocline would be expensive, such may very well be the case. However, Applicant has provided no evidence in support of this assertion. Furthermore, the fact that something is expensive is not necessarily indicative of it being undesirable. The expense incurred from pumping water from below an ocean thermocline comes alongside the benefits of retrieving such water. Namely, by pumping water from below an ocean thermocline, one can obtain a naturally occurring cooling fluid having a very cold temperature, and one which, in the context of desalination processes, also serves as a feed stream. These benefits on their own are sufficient to outweigh the negative of pumping such water being merely “expensive” to an undefined degree. Additionally, although pumping such water may be expensive, it is likely no more expensive than it would be to generate (i.e. through refrigeration) a comparably cold coolant fluid and simultaneously pump water from the ocean to obtain a feed for the desalination system.

Assuming, arguendo, that it would not be necessary to provide Cap with seawater from below an ocean thermocline, the teachings of Maurer would suggest to one of ordinary skill in the art that water harvested from below an ocean thermocline would be suitable for use as the seawater feed in Cap. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). Thus, even it were unnecessary to use seawater from below an ocean thermocline in Cap, use of such seawater would be simple substitution, and therefore, obvious in view of Maurer.    

In view of Applicant’s arguments alleging that Maurer does not produce steam, it is worth noting that paragraph [0018] Maurer states the following explicitly: “In another embodiment, the seawater or saltwater can be heated to produce steam which can be input into the stream of air.” Examiner notes that he has previously cited (i.e. in previous Office actions) paragraph [0018] in his rejections and response to Applicant’s arguments. Examiner notes that paragraph [0018] is a description of the embodiment of Figure 1, which is the embodiment of Maurer Examiner has relied upon in his rejections.

Applicant has argued that there is no prior art of record which teaches pumping water from below the thermocline and then using it to condense steam. Examiner respectfully disagrees.
As discussed in the previous Office action, and in detail above, Maurer teaches pumping water from below the thermocline and then using it to condense steam.
Even if the water vapor in Maurer could not be considered steam (which is a notion which Examiner rejects), Maurer would suggest to one of ordinary skill in the art that water from below an ocean thermocline could be used to condense water vapor, including water vapor in the form of steam (see discussion above for details). Maurer would at least suggest to a person in possession of Cap that cold water from below an ocean thermocline could be used as the seawater feed therein. The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
In summary, Examiner maintains that Maurer teaches, or at least suggests (at least in combination with Cap), pumping water from below the thermocline and then using it to condense steam.

Applicant has argued that it would not be obvious to modify Cap in view of Maurer as proposed, because doing so would allegedly produce no benefit or advantage that outweighs the undue cost and re-engineering that would allegedly be required in making such a modification. Examiner finds this argument unpersuasive.
First, there is perceivable benefit to modifying Cap in view of Maurer so as to use sweater taken from below an ocean thermocline. As discussed in the 103 rejections set forth previously and maintained below, Maurer suggests harvesting seawater from below the ocean thermocline, as seawater pulled from below the ocean thermocline is very cold, i.e. in the range of 5-15 °C, and therefore suitable for cooling the condenser 120 (Paragraph [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cap in view of Maurer configuring the seawater harvester to harvest seawater from below an ocean thermocline, in order to obtain a system which harvests seawater which is in a suitably cold state to effectively and efficiently cool the containment structure (condenser) 34 
Second, modification to Cap so as to draw seawater from below an ocean thermocline would not represent any substantial or significant redesign of Cap. Such a modification would merely involve replacing the generic seawater harvester of Cap, which draws seawater having an unspecified temperature from an unspecified location, with a seawater harvester like that of Maurer which draws water from below an ocean thermocline. Such a modification is merely a simple substitution of prior art elements. Simple substitution of prior art elements to obtain predictable results is well established to obvious (see MPEP 2143). Thus, for the sake of argument, even if there were no express benefit to the proposed modification of Cap in view of Maurer, said modification would remain obvious.
Third, there is no evidence to suggest that the proposed modification of Cap in view of Maurer would be prohibitively expensive. Furthermore, as discussed above, there is perceivable benefit to the proposed modification of Cap in view of Maurer. It is well understood that engineering choices will typically carry both advantages and drawbacks. It is certain that any modification would necessarily carry a cost. Thus, an allegation that a modification will carry a drawback such as “undue cost” of an unspecified scale is insufficient to dissuade a person having ordinary skill in the art from making said modification, particularly when such allegations of “undue cost” lack supporting evidence. Therefore, the notion that the proposed modification of Cap in view of Maurer is rendered non-obvious due to the alleged cost thereof is unpersuasive.

In view of the above, Examiner maintains that it would be obvious to modify Mauer in view of Cap as described in the 103 rejections maintained below. 


Applicant points out (in footnote 2) that claim 1 requires “the steam generator provides the steam by boiling at least some of the harvested seawater”. Insofar as this is an argument that the water vapor in Maurer fails to satisfy the language of claim 1 regarding the production of steam, Examiner finds this argument unpersuasive. 
As detailed above, the water vapor in Maurer is steam. Furthermore, claim language is given the broadest reasonable interpretation during examination, and there is no explicit definition of steam in Applicant’s specification. It is reasonable to interpret “steam” as referring broadly to water vapor. Therefore, the water vapor in Maurer meets the claim language regarding “steam”.
Regardless, Maurer is relied upon as a secondary reference to establish that water from an ocean thermocline can be used to ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Mauer’s teachings are sufficient to suggest that water from below an ocean thermocline can be used as a cooling fluid in a condenser for condensing any manner of water vapor, including water vapors which meet Applicant’s personal standard for “steam”.

Applicant has argued that primary reference Cap includes an osmotic membrane 40 to separate salt from water, while such a membrane is not desirable or necessary in Applicant’s invention. Examiner finds this argument unpersuasive.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Examiner maintains that the claims are rendered obvious by Cap in view of the secondary references of record. See 103 rejections below for details.

Applicant has argued that, due to the presence of the osmotic membrane 40 in Cap, it would not be obvious to modify Cap in view of Maurer so as to harvest water from below an ocean thermocline, because very cold water of the type harvested from below the thermocline would be much more difficult to osmotically filter because water becomes more viscus at lower temperatures and flows more slowly. Examiner finds this argument unpersuasive.
While lower temperatures do result in fluids having higher viscosities and thus, slower flow rates, there is no evidence of record which would suggest that the relatively higher viscosity of cold water from below an ocean thermocline would render said water too difficult to osmotically filter. 
Furthermore, Applicant’s argument neglects the fact that the harvested water flows through multiple warming heat exchangers in Cap, i.e. condenser 34 (replaced with containment tower in modified Cap [not that said containment tower still functions as a warming heat exchanger with respect to the harvested sea water]) and heat exchanger 1 32A, prior to being introduced to the osmotic membrane. Thus, the water will not be “very cold” by the time it reaches the osmotic membrane 40 in Cap (or in modified Cap). 
In view of the forgoing, there is insufficient basis to assert that the use of very cold water from below the ocean thermocline would somehow destroy the function of the osmotic membrane 40 in Cap.
In making the above argument, Applicant has further argued that said argument would hold even if the osmotic membrane 40 in Cap were optional. Examiner respectfully disagrees.
The osmotic membrane 40 is optional (Cap: paragraph [0015]). In consideration of embodiments where the membrane absent, a person having ordinary skill in the art would not be dissuaded from any modifications which may somehow harm the function an osmotic membrane.


Applicant’s understanding of the preceding remarks by Examiner is somewhat inaccurate. To clarify, Examiner’s position regarding the impact of feeding very cold seawater to Cap on the osmotic membrane therein is as follows: 
Examiner concedes that performing reverse osmosis on extremely cold water would be inefficient relative to reverse osmosis performed on warmer water. However, Applicant has not provided evidence reverse osmosis on very cold water would not work. On the contrary, Examiner’s brief research on the subject suggests that it is possible to perform reverse Osmosis on “very cold water” like that obtain below an ocean thermocline (water taught to have a temperature in the range of 5-15°C by Maurer, paragraph [0020]).
More importantly, in Cap, the harvested water flows through multiple warming heat exchangers, i.e. condenser 34 and heat exchanger 1 32A, prior to being introduced to the osmotic membrane 40. Thus, if one were to feed Cap with “very cold water”, like that obtained below an ocean thermocline and having a temperature in the range of 5-15 °C as taught by Maurer, said water would not be “very cold” by the time it reaches the osmotic membrane 40 in Cap (or in modified Cap), as it will have been warmed up by the condenser 34 and the heat exchanger 32A. Additionally, when one views Cap with the knowledge that water temperature has an important impact on efficiency of reverse osmosis operations, it becomes clear that, although it is not explicitly taught, heat exchanger 1 32A is provided for the purpose of warming incoming seawater up so as to allow the osmotic membrane 40 to operate efficiently. Thus, a person having ordinary skill in the art would have a reasonable expectation that feeding “very cold water” (i.e. water having a temperature in the range of 5-15 °C) obtained from below an ocean thermocline would not cause a significant reduction in the efficiency of Cap’s osmotic membrane.
Furthermore, Cap is silent to the operating temperatures or the system disclosed therein. There is no indication as to what temperature the incoming seawater has when it initially enters the system at 
Regardless of the above, it is well understood that temperature is a result effective variable in condensation and RO processes. Thus, a person having ordinary skill in the art would recognize that the temperature of the incoming seawater entering the condenser 34 is a result effective variable in Cap, as is the temperature of the seawater as it enters the osmotic membrane. Furthermore, Cap omits any specific teachings regarding said important temperature conditions. Thus, a person having ordinary skill in the art would be, not only motivated, but required to determine optimal and/or workable temperature conditions within Cap.  "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). In the system of Cap, optimization of the incoming seawater temperature is easy, as such optimization involves drawing seawater from a specific portion of the ocean having water at a specific temperature or range of temperatures. Likewise, in the system of Cap, the temperature of the seawater entering the osmotic membrane is easily optimized through heating of the seawater in heat exchanger 1 32A. 
In view of the forgoing, it is Examiner’s position that any modification by one of ordinary skill in the art to Cap involving the selection of a specific seawater having a specific temperature, e.g. a seawater from below an ocean thermocline and having a temperature in the range of 5-15 °C like that of Maurer, would implicitly and necessarily include (or be followed by) further adjustments to Cap to ensure that workable operating conditions are maintained therein. Such further adjustments would include, but not be limited to, adjustment of the temperature entering the osmotic membrane 40. Adjustments to said temperature in Cap are easily carried out through optimization of the heat exchanger 1 32A. Thus, any potential reduction in efficiency in the osmotic membrane 40 resulting from the feeding of very cold 
	In summary, the Examiner’s position as detailed above is: 1) there is a reasonable expectation that modifying Cap to take water from below the ocean thermocline would not cause a significant reduction in efficiency of the osmotic membrane, as Cap includes features which would warm the water before it were to enter the osmotic membrane; 2) any allegation to the contrary lacks sufficient support, and would be substantially impossible to support properly in view of the nature of Cap’s disclosure; and 3) assuming, arguendo, that there is a significant risk that feeding very cold water to Cap would result in reduction of efficiency in the osmotic membrane, such risk would be recognized as easily avoidable by one of ordinary skill in the art, and would be easily circumvented as through a process of optimization/adjustment in Cap, wherein said process of optimization/adjustment is a necessary and unavoidable aspect of selecting a water having a specific feed temperature, which is equally necessary and unavoidable step for a person seeking to practice the teachings of Cap.

	On the subject of the osmotic membrane in Cap, in response remarks made by Examiner on page 5 of the Final Rejection mailed 10/25/2021, Applicant has argued that “This [said remarks by Examiner as understood by Applicant] is an argument that disregards the lack of benefit or advantage (motivation) for using an osmotic membrane for filtration. Again, though it might work to an extent, the cost and effort militates against a skilled artisan incorporating an osmotic membrane at the time
the invention was made’.” Examiner finds this argument unpersuasive.

Ultimately this argument does not make sense in the context of Applicant’s claims, as there is nothing in Applicant’s claims regarding the presence or absence of an osmotic membrane. 
Applicant’s previous arguments on this subject were centered on the notion that, due to the presence of the osmotic membrane, it would not have been obvious to feed water from below an ocean thermocline to Cap. Clearly, an assertion that there is no motivation to incorporate an osmotic membrane does not support Applicant’s previous arguments, nor does it serve to rebut any of Examiner’s remarks in response to said arguments.
If Applicant elects to maintain this line of argument, further clarification is respectfully requested.

In footnote 3, Applicant has argued that “asserted modifications to Cap would largely be costly, inefficient, unnecessary, and yield no insufficient benefits or advantages given the cost and effort to implement, even if they would produce a workable system.” Examiner finds this argument unpersuasive.
The aforementioned assertion is a mere allegation, having little to no support. Regardless, Examiner respectfully disagrees. The proposed modifications to Cap yield benefits and advantages that are described in detail in the Examiner’s responses to Applicants’ arguments above and below and in the 103 rejections maintained from the previous Office Action.
Furthermore, assuming, arguendo, that Applicant were correct in the assertion that the modifications “yield no insufficient benefits or advantages given the cost and effort to implement”, said modifications would still represent simple substitutions of one prior art element for another in order to obtain practicable results (see MPEP 2143). Merely asserting that the modifications to Cap would largely be costly, inefficient, and unnecessary would be insufficient to defeat a prior art modification on such grounds.


While it is true that the prior art of record does not explicitly teach or disclose heating vegetable oil using concentrated solar power and then using heated vegetable oil to boil seawater and produce steam, the combination of prior art references relied upon in the rejections below suggest such a feature. The test for obviousness is not whether is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As explained in detail in the 103 rejection of claim 1 below, the combination of references (Cap in view of Hoffman in particular) would suggest to one of ordinary skill in the art a system which heats vegetable oil using concentrated solar power and then uses heated vegetable oil to boil seawater and produce steam. See 103 rejections below for details.

Applicant has argued that “the usage of heated vegetable oil to boil water to produce steam is not an ‘intended use,’ ‘manner of operating,’ or a ‘material worked upon’ but rather a claimed structural limitation.” Examiner respectfully disagrees.
The claimed system uses a heated heat transfer fluid to boil water to produce steam. The claim identifies said heat transfer fluid as a vegetable oil. Examiner agrees that ability of the claimed system to use a heat transfer fluid to boil water to produce steam speaks to a structural limitation thereof, i.e. the claimed system must be configured to (provided with a structure so as to be able to) use a heated heat transfer fluid to boil water to produce steam. However, the identity of the heat transfer fluid itself is a matter of intended use pertaining to a material worked upon. The claimed system could be operated with a vegetable oil as the heat transfer fluid, or it could be operated using a different heat transfer fluid such as glycol or synthetic oil. Swapping out one heat transfer fluid for another would do nothing to alter the actual structural features of the claimed system. Therefore, absent persuasive evidence to the contrary, Examiner maintains that the usage of heated vegetable oil to boil water to produce steam is merely a matter pertaining to intended use, manner of operating, and/or a material worked upon.


Applicant has argued that it is not clear how the system of Cap could be modified to be used with vegetable oil because the system of Cap uses molten salt to produce steam, and because salt has a melting point of 801 °C, and because water has a boiling point of 100 °C. Examiner finds this argument unpersuasive.
It is not clear to Examiner how Cap’s capability to heat molten salt to temperature above its melting point (801 °C) and boil water using said salt as a heat transfer fluid would call into question Cap’s capability to be modified for use with vegetable oil as the heat transfer fluid. Cap teaches that other heat transfer fluid (i.e. other than molten salt) can be used. In view of said teaching by Cap it is clear that Cap’s system can use vegetable oil as the heat transfer fluid, or in the alternative, be modified to use vegetable oil as the heat transfer fluid. Furthermore, the fact that Cap implicitly discloses the capability to heat salt above its melting point of 801 °C establishes that Cap is capable of heating heat transfer fluids to high temperatures.
Note: Typically, in the field of solar thermal heating system, the term “molten salt” is used to refer to a mixture of several salts other than (i.e. not including) sodium chloride, wherein said mixture has a melting point substantially lower than 801 °C. Thus, it is likely that Cap uses the term “molten salt” to refer, not to molten sodium chloride, but instead to various molten salt compositions having boiling points significantly lower than that of sodium chloride.

Applicant has argued, with respect to the substitution of vegetable oil for the heat transfer fluid in Cap, that the Office Action would have to explain the motivation to substitute one heat transfer fluid for another and what other modifications would have to be made. The Office finds this argument unpersuasive.
Regarding Applicant’s assertion that motivation to substitute one heat transfer fluid for another is required, Examiner notes that motivation to replace the heat transfer fluid of Cap with vegetable oil was provided in view of secondary reference Hoffman in the previous Office Action. Specifically, the Office 
Regarding Applicant’s assertion that the Office Action would need to explain “what other modifications would have to be made” in substituting vegetable oil for the heat transfer fluid of Cap, the Examiner respectfully disagrees. There is no requirement that a 103 rejection must identify each and every change that goes into implementing a proposed modification. As discussed in the 103 rejections set forth in the previous Office Action, and in those below, it would have been obvious to one of ordinary skill in the art to further modify Cap in view of Hoffman by providing vegetable oil as the heat transfer fluid. Any secondary modifications which must be implemented in making said main modification (i.e. provision of vegetable oil as heat transfer fluid) are necessarily part of said main modification, and would be obvious to one of ordinary skill in the art for the same reasons as the main modification.

In response to remarks made by Examiner (originally made on pages 5-9 of the Final Rejection mailed 10/25/2021 in response to Applicant’s arguments) Applicant has made the following statement regarding their understanding of said remarks: “as best understood [by Applicant], the Office Action appears to argue that because Cap suggests other heat transfer materials no substantial modification would be needed. However, a concentrated solar heating system capable of melting salt is completely different from one which would be used to boil water. It is much more complex, expensive, and requires substantial maintenance.” This statement, insofar as it should be interpreted as an argument, is unpersuasive in overcoming Examiner’s rejections.
Said statement by Applicant compares “a concentrated solar heating system capable of melting salt” to one “would be used to boil water”, arguing the two are “completely different” from one another, asserting that “It [presumably the system capable of melting salt] is much more complex, expensive, and requires substantial maintenance.” On its face, it is unclear how such a comparison is relevant to the claimed invention and/or the prior art rejections of record. Furthermore, in view of Cap, said comparison as presented in Applicant’s arguments is clearly invalid. In particular, Cap teaches a concentrated solar 
It is possible that Applicant’s intent in making said statement was to draw comparison between “a concentrated solar heating system capable of melting salt” to one --using heated vegetable oil to boil water--, i.e. like that of the present claims, in an attempt to establish that modifying Cap to use vegetable oil would require substantial redesign of Cap. If such is Applicant’s intent, Examiner notes that such an argument would be unpersuasive, at least because there is insufficient support for such an assertion. Perhaps Applicant intended for the statement that “it [presumably the system capable of melting salt] is much more complex, expensive, and requires substantial maintenance,” to serve as technical reasoning in support of an assertion that modification of Cap to use vegetable oil would require substantial redesign. However, asserting that a system using molten salt is “much more complex, expensive, and requires substantial maintenance,” as opposed to one using vegetable oil, would not constitute clear and persuasive technical reasoning in support of the notion that modifying Cap to use vegetable oil would involve substantial redesign. On the contrary, such an assertion comes across more as an endorsement of modifying Cap to use vegetable oil. Certainly, a prior art teaching that systems using molten salt “much more complex, expensive, and requires substantial maintenance,” as opposed to those using vegetable oil (or any other heat transfer oil), would only support Examiner’s modification of Cap in view of Hoffmann.

Applicant has argued that “certain heat transfer materails might reasonably be substituted for salt in Cap, but they would be heat transfer materials similar in characteristics to salt; otherwise, this would not have been an "art recognized substitution of equivalents4[directing attention to footnote 4 which cites MPEP 2144.06]." Vegetable oil is not such an art- recognized substitute for salt in this case.” Examiner finds this argument unpersuasive.
As explained in the previous Office Action, in other remarks below, and in the 103 rejections maintained below, “Cap explicitly teaches the use of other heat transfer fluids besides molten salt (paragraph [0009])”. Applicant’s argument appears to take the stance that the “other heat transfer fluids” in Cap are necessarily other materials having similar characteristics to salt (e.g. different kinds of molten 
Cap does NOT teach the use of --molten salt or other similar heat transfer fluids-- or --molten salt and other heat transfer fluid having characteristics similar to molten salt--. Such hypothetical teachings could be reasonably interpreted as requiring that the “other heat transfer fluids” necessarily have characteristics similar to molten salts, though the first hypothetical is not necessarily restricted to such an interpretation. 
Word for word, Cap’s teaching is “Molten salt or other heat transfer fluid is transported through a heated fluid loop 28 in communication with the concentrated solar power system 22,” (paragraph [0009]; emphasis added). In the context of Cap, a person having ordinary skill in the art would interpret the phrase “molten salt or other heat transfer fluid” as being referring to molten salt and to any other heat transfer fluid suitable for use in solar thermal system. Such an interpretation is reasonable, certainly more reasonably that one which assumes that the “other heat transfer fluid[s]” must be molten salt like simply because molten salt is the only specific classification of heat transfer fluid named.
This argument by Applicant indicates that Applicant has interpreted Examiner’s rejection as being based on the rational of equivalence as described in MPEP 2144.06, i.e. a rejection on the basis that vegetable oil is an art recognized equivalent of molten salt.
Examiner notes that his conclusion that it would be obvious to modify Cap to use vegetable oil does not rely on equivalence as the rational therefore. Instead, as explained in previous remarks, remarks above and below, and in the 103 rejections maintained below, Examiner’s rejection relies on motivation gleaned from the prior art. Specifically, Examiner’s conclusion of obviousness relied upon Hoffman’s teachings that vegetable oils are heat transfer fluids which may be used in solar thermal systems, and which have certain advantages, in combination with Cap’s express teaching that other heat transfer fluids (i.e. other than molten salt) can be used in the system thereof. Thus, Applicant’s statement that heat transfer materials substituted for salt in cap would need to be “similar in characteristics to salt; otherwise, this would not have been an ‘art recognized substitution of equivalents4,’” is irrelevant. Regardless, Examiner notes that a heat transfer fluid need only be known to be useful in solar thermal heating 

Applicant has argued that the Office has given no rational for substituting vegetable oil for the molten salt heat transfer fluid of Cap, and that the justification of vegetable oil being “cheap and eco-friendly” is only valid in comparison to traditional thermal oil. Examiner finds this argument unpersuasive.
This argument by Applicant ignores two important teachings in the prior art. 
First, Cap explicitly teaches the use of other heat transfer fluids besides molten salt (paragraph [0009]). This teaching i) would suggest to one of ordinary skill in the art that other heat transfer fluids can be used in Cap other than molten salt, which would lead one of ordinary skill in the art to search the prior art for other suitable heat transfer fluids, and ii) establishes that any substitution of a particular heat transfer fluid for the heat transfer fluid of Cap does not necessarily involve the replacement of salt with said particular heat transfer fluid.
Second, Hoffman suggests the use of vegetable oils as heat transfer fluids in industrial applications, in particular, in concentrated solar power plants (abstract, Section 5 “Innovative heat transfer fluids”, Section 6 “conclusions”). This would suggest to one of ordinary skill in the art that vegetable oil could be used as a heat transfer fluid in prior art solar power plant, e.g. solar power plants like that of Cap.
	Thus, disclosures of Cap and Hoffman, when taken in combination, provide ample suggestion that vegetable oil may be used with success in the system of Cap. Examiner notes that it is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (see MPEP 2143). Therefore, even in the absence of any particular advantage associated with the use of vegetable oil, it would have been obvious to one of ordinary skill in the art to replace the heat transfer fluid of Cap with vegetable oil in order to obtain a solar power system having a predictably functional heat transfer fluid.  
Regardless, as discussed in the prior art rejections below, Hoffman teaches that vegetable oils are cheaper and more ecofriendly than traditional thermal oil used for heat transfer (Section 5 “Innovative heat transfer fluids”). While this teaching is made in comparison to traditional thermal oil, it still establishes 
Note: In making the argument addressed above, Applicant asserts that “salt would be cheaper and at least as eco-friendly as vegetable oil”. However, there is no evidence in support of this assertion. Thus, said assertion does not sway Examiner’s position on the matter of vegetable oil being cheap and eco-friendly as evidenced by the teachings of Hoffman. 

Applicant has argued that there is no disclosure of storing vegetable oil in insulated containers so that the process can operate without sunlight. Examiner finds this argument unpersuasive. 
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
While no individual prior art reference relied upon explicitly teaches storing vegetable oil in insulated containers so that the process can operate without sunlight, such storage of vegetable oil is suggested by the combination of references. In particular, Hoffman suggests the use of vegetable oil as a heat transfer fluid in solar power systems, such as the system of Cap, and Litwin teaches storing heat transfer fluid in containers so that solar power systems can operate without sunlight. A person having ordinary skill in the art would recognize (even without an explicit teaching in the prior art) that insulating said containers would be advantageous, as doing so would keep the heat transfer fluid stored therein hotter for longer.
Therefore, the prior art of record, when taken in combination, would suggest to one of ordinary skill in the art storing heat transfer fluid in the form of vegetable oil in insulated containers in solar power system so that the process can operate without sunlight.



The following rejections are maintained from the previous Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 10-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the harvested sea water that exits the containment tower after being in contact with the heat transfer coils" in lines 15-17.  There is insufficient antecedent basis for this limitation in the claim.
	Note: While the forgoing rejection contains nominally different language than the corresponding rejection in the previous Office Action (i.e. the first 112(b) rejection of claim 1 in the previous Office Action), this rejection is: 1) made against the same limitation, i.e. the limitation reading “"the harvested sea water that exits the containment tower after being in contact with the heat transfer coils [previously: ‘heater coils’]"; and 2) is made for the same reason, i.e. because the limitation in question lacks antecedent basis. “There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection,” (MPEP 
Claims 7, 10-12, 14, 15, and 17-20 are rejected due to their dependency on indefinite claim 1.

	The following rejections are maintained from the previous Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-12, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cap et al. (US 2011/0048006), hereafter referred to as Cap, in view of Maurer et al. (US 2013/0146437), hereafter referred to as Maurer, Daly et al. (US 2010/0276122), hereafter referred to as Daly, Hoffman et al. (“Temperature dependence of thermophysical and rheological properties of seven vegetable oils in view of their use as heat transfer fluids in concentrated solar plants”), hereafter referred to as Hoffman, and Litwin (US 2005/0126170).
With regard to claim 1: Cap teaches a desalination system, (abstract) the system comprising:
A seawater harvester, i.e. the portion of seawater loop 30 supplying “incoming sea water” to the condenser 34, the seawater harvester configured to harvest seawater (Figure 1, Paragraphs [0008]-[0015]).
At least one heat transfer coil, i.e. the heat transfer coil within condenser 34, the heat transfer coil in fluid communication with the seawater harvester and disposed within a containment structure (condenser) 34 (Figure 1, Paragraphs [0008]-[0015]).
A steam generator (second heat exchanger and flash tank) 32B/33 configured to provide stream to the containment structure 34 via turbine 36, wherein at least one of the provided steam condenses upon interaction with the at least one heat transfer coil within the containment structure 34 to produce fresh water (Figure 1, Paragraphs [0008]-[0015]).
Wherein the produced fresh water is removed from the containment structure 34 (Figure 1, Paragraphs [0008]-[0015]).
Wherein the steam generator 32B/33 i) provides the steam by boiling at least some of the harvested seawater that exits the containment structure 34 after being in contact with (i.e. flowing through) the heat transfer coils and ii) provides the steam to the containment structure 34 (Figure 1, Paragraphs [0008]-[0015]). The steam generator 32B/33 provides steam to a steam turbine 36 to produce electricity (Cap: Figure 1, paragraphs [0010]-[0014]). Therefore, it is understood that the steam generator 32B/33 is a boiler, i.e. as the steam generator 32B/33 functions as such for the steam turbine 36.
Wherein the steam generator/boiler 32B/33 boils the harvested seawater using a heat transfer fluid, i.e. a molten salt or other heat transfer fluid, that is heated by concentrated solar energy in receiver 24 (Cap: Figure 1, Paragraphs [0008]-[0013]).	
Wherein a generator 38 generates electricity using the steam produced by the steam generator/boiler 32B/33 (Figure 1, paragraphs [0010]-[0014]).
Cap does not explicitly teach that the seawater harvester is configured to harvest seawater from below an ocean thermocline.
Maurer teaches a device 100 for desalinating water (Figure 1, paragraph [0018]). The device 100 functions by harvesting seawater, passing the seawater through a condenser 120 to cool the condenser 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cap in view of Maurer configuring the seawater harvester to harvest seawater from below an ocean thermocline, in order to obtain a system which harvests seawater which is in a suitably cold state to effectively and efficiently cool the containment structure (condenser) 34 in order to affect condensation therein.
	Modified Cap is silent to the containment structure being a containment tower, wherein the least one heat transfer coil is a plurality of heat transfer coils disposed within a top half of the containment tower, and wherein steam is input to the containment tower near the bottom of the containment tower. 
However, condensers in the form of towers are known in the art. For example, Daly teaches a condenser (abstract), the condenser comprising a plurality of cooling heat transfer coils (plurality of tubes) 2 located at the top of a tower (column) 20 (Figure 1, paragraph [0052]). The tower (column) 20 contains the heat transfer coils 2, and therefore is understood to be a “containment tower” (Figure 1, paragraph [0052])). In Daly, vapor is input near the bottom of the tower 20, i.e. vapor 12a flows up from the bottom of the tower (Figure 1, paragraph [0052]). A person having ordinary skill in the art would recognize that the column of Daly has a vapor input in the bottom thereof from a boiler (i.e. a reboiler), as such is a standard and necessary feature of columns like that of Daly. It is well established that it would have been obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Cap in view of Daly by replacing the condenser of Cap (i.e. the containment structure and the at least one heat transfer coil therein) with a condenser like that of Daly, i.e. a condenser comprised of a containment tower and a plurality of heat transfer coils disposed within a top half of the containment tower, wherein the steam supplied to the containment tower from the steam generator is input to the 
The heat transfer coils 2 in modified Cap are stacked heat transfer coils, i.e. heat transfer coils which are disposed one on top of another (Daly: Figure 1, paragraph [0052]).
Modified Cap does not explicitly teach at least one pump configured to pump the harvested seawater into a top of the containment tower.
However a person having ordinary skill in the art will recognize that system of Cap requires some means of inducing flow of harvested seawater in order to effectively move the harvested seawater from the seawater harvester (which harvests the seawater below an ocean thermocline, deep below the surface of the ocean) and into the stacked heat transfer coils, which are positioned in the top of the containment tower. Pumps are notoriously well known means of inducing fluid flow. Furthermore, Maurer teaches using a pump to move deep seawater to a heat transfer apparatus (condensing surface) (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cap in view of Maurer by adding at least one pump configured to pump the harvested seawater into a top of the containment tower, i.e. into the stacked heat transfer coils positioned in the top of the containment tower, in order to obtain a system that is capable of moving harvested seawater from below the ocean thermocline and into the containment structure (condenser).
In modified Cap, the harvested seawater that is pumped into the stacked heat transfer coils 2 flows through said heat transfer coils 2, i.e. from tube-side inlet 8 to tube side outlet 10 (Daly: Figure 1, paragraph [0052]). While flowing through the stacked heat transfer coils 2, the seawater pumped to said stacked heat transfer coils 2 will flow downwardly through a portion thereof, i.e. the seawater will flow downwardly through the right hand side of the stacked heat transfer coils 2 closer to the inlet 8 thereof as depicted in Figure 1 of Daly (Daly: Figure 1, paragraph [0052]).
Modified Cap does not explicitly teach that the heat transfer fluid is vegetable oil, i.e. such that the boiler/steam generator boils the harvested seawater using vegetable oil. However, the claimed oil is merely a material worked upon by the claimed system. System claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). 
Regardless, the prior art shows that it would be obvious to use vegetable oil as the heat transfer fluid in modified Cap. In particular, Hoffman studies the properties of several vegetable oils in hopes of determining if vegetable oils are suitable for use as alternative heat transfer fluids in concentrated solar power plants (abstract). Hoffman suggests the use of vegetable oils as heat transfer fluids in industrial applications, e.g. in concentrated solar power plants (abstract, Section 5 “Innovative heat transfer fluids”, Section 6 “conclusions”). Hoffman teaches that vegetable oils are cheaper and more ecofriendly than traditional thermal oil used for heat transfer (Section 5 “Innovative heat transfer fluids”).
It would have been obvious to one of ordinary skill in the art to further modify Cap in view of Hoffman by providing vegetable oil as the heat transfer fluid in order to obtain a system which uses a heat transfer fluid that is both cheap and eco-friendly. 
Modified Cap does not explicitly teach that the vegetable oil heated by the concentrated solar power is heated to a temperature near its smoke point.
However, the temperature to which the heat transfer fluid (which is vegetable oil in modified Cap) is heated is merely a matter of intended use or manner of operating. Matters pertaining to intend use or manner of operating do not distinguish claimed systems from prior art systems which are capable of use or operation in the claimed manner (see MPEP 2114). The system of modified Cap is capable of heating a molten salt for use as the heat transfer fluid using concentrated solar power (paragraphs [0009] and [0010]). This indicates that modified Cap is capable of heating the heat transfer fluid therein using concentrated solar power to temperature far in excess of the smoke points of vegetable oils. Therefore, it is understood that modified Cap is capable of heating the vegetable oil heat transfer fluid to a temperature near its smoke point using concentrated solar power. Thus, modified Cap meets the claim language regarding the vegetable oil being heated to near its smoke point.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cap in view of Hoffman by configuring the system to use the concentrated solar power to heat the vegetable oil to a temperature near its smoke point, in order to obtain a system which uses as a heat transfer fluid, heated vegetable oil that is heated to a temperature at which it is predictably functional as a heat transfer fluid. 
Modified Cap does not explicitly teach that the vegetable oil is stored in insulated containers that permit the vegetable oil to continue to be used to boil the harvested seawater during night without using the concentrated solar power.
Litwin teaches a solar power generation system which utilizes a solar heated heat transfer fluid to generate steam and electricity (Abstract). Litwin teaches storing hot heat transfer fluid in a hot thermal storage tank 150 in order to keep a supply of hot heat transfer fluid on hand such that the system can be used to produce steam and electricity even when new hot heat transfer fluid cannot be generated, e.g. at night (paragraph [0034]). A person having ordinary skill in the art would recognize that it would be advantageous for said hot thermal storage tank 150 to be insulated, as an insulated tank would be more capable of keeping the hot heat transfer fluid in a hot state as opposed to an uninsulated tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cap in view of Litwin by adding insulated containers (tanks) for storing hot heat transfer fluid (i.e. hot vegetable oil), in order to obtain a system which stores said hot vegetable oil so as to keep a supply of hot heat transfer fluid on hand for times when new hot heat transfer fluid cannot be generated (e.g. at night).
In Cap modified in view of Litwin as above, the insulated storage containers are provided to keep a supply of hot heat transfer fluid (in this case, vegetable oil) on hand for times when new hot heat 
With regard to claim 10: Modified Cap teaches that the boiler 32B/33 comprises a heating coil containing (i.e. containing flow of) the heated heat transfer fluid, i.e. heat transfer fluid heated by concentrated solar energy in receiver 24 (Cap: Figure 1, Paragraphs [0008]-[0013]). In modified Cap, the heat transfer fluid is vegetable oil (see rejection of claim 1 above for details). Therefore, the heating coil contains the heated vegetable oil.
With regard to claim 11: Modified Cap does not explicitly teach that the vegetable oil is peanut oil. However, the claimed oil is merely a material worked upon by the claimed system. System claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The system of modified Cap is capable of operating so as to use (work upon) substantially any fluid as the heat transfer. For example, modified Cap could be operated so as to use any of vegetable oil, synthetic oil, molten salt, etc. as the heat transfer fluid. Likewise, the system of Cap could be operated to use (work upon) peanut oil as the heat transfer fluid. Therefore, the system of modified Cap meets the language of claim 11 regarding the vegetable oil being peanut oil (see MPEP 2114 and 2115).
Regardless, it would be obvious to use peanut oil as the heat transfer fluid in modified Cap. As discussed in the rejection of claim 10 above, Hoffman suggests the use of vegetable oils as heat transfer fluids in industrial applications, e.g. in concentrated solar power plants (abstract, Section 5 “Innovative heat transfer fluids”, Section 6 “conclusions”). Hoffman does not explicitly contemplate the use of peanut oil as a heat transfer fluid. However, the fact remains that Hoffman suggests the use of vegetable oils as heat transfer fluids. Thus, a person having ordinary skill in the art would have a reasonable expectation that any and all vegetable oils could be successfully used as a heat transfer fluid. It is understood that the genus of vegetable oils is comprised of a finite set of specific oils extracted from plant material. Peanut oil is a notoriously well-known vegetable oil. It is well established that it would be obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). 

With regard to claim 12: In modified Cap, the boiler 32B/33 includes a first pipe (the portion of heating fluid loop 28 attached the left hand side of the boiler 32B/33 in Figure 1) that permits cooled down vegetable oil (which is provided as the heat transfer fluid in modified Cap; see rejection of claim 10 above) to outflow to a concentrated solar power device (concentrated solar power system) 22, the concentrated solar power device 22 comprising a solar concentrator array (heliostat field) 26 and a receiver tower 24/25, the solar power the concentrated solar power device 22 producing heated vegetable oil that is received by a second pipe (the portion of heating fluid loop 28 attached the right hand side of the boiler 32B/33 in Figure 1) connected to the at least one heater coil (Cap: Figure 1, Paragraphs [0008]-[0013]).
With regard to claim 14: At least some of the electricity generated by generator 38 is used to power the desalination system (Cap: Figure 1, paragraphs [0010]-[0014]).
With regard to claim 15: At least some of the electricity (additional excess electricity) is supplied to the electrical grid (Cap: Figure 1, paragraphs [0010]-[0014]).
With regard to claim 17: Modified Cap is silent to sludge formed from used vegetable oil being converted into biofuel. However, system claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The language regarding sludge formed from used vegetable oil being converted into biofuel is purely functional in nature and relates only to a manner of utilizing a material worked upon (used heat transfer fluid) by the claimed system. The system of modified Cap could be operated according to a method wherein any sludge formed from the used vegetable oil is collected and converted to biofuel, i.e. by supplying said sludge to a biofuel production process of some kind. Therefore, modified Cap satisfies the language of claim 17. 
With regard to claim 18: Modified Cap further comprises third pipe (i.e. the pipe exiting the bottom of the flash tank 33 in Figure 1) connected to the boiler 32B/33, wherein the third pipe that permits brine water to flow out of the boiler 32B/33 (Cap: Figure 1, Paragraphs [0011]-[0013]).
With regard to claim 19: Sea salt is produced from the brine water flowing out of the boiler 32B/33 (Cap: Figure 1, Paragraphs [0011]-[0013]).
Note: System claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The language of claim 19 constitutes such a recitation.
With regard to claim 20: Modified Cap is silent to glycerin being produced from sludge formed from the vegetable oil. However, system claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (see MPEP 2114 and 2115). The language regarding sludge formed from used vegetable oil being converted into glycerin is purely functional in nature and relates only to a manner of utilizing a material worked upon (used heat transfer fluid) by the claimed system. The system of modified Cap could be operated according to a method wherein any sludge formed from the used vegetable oil is collected and converted to glycerin, i.e. by supplying said sludge to a glycerin production process of some kind. Therefore, modified Cap satisfies the language of claim 20.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cap in view of Maurer, as applied to claim 1 above, and in further view of evidence from Encyclopedia Britannica (Britanica.com article “Thermocline”; URL: https://www.britannica.com/science/thermocline).
With regard to claim 7: As discussed in the rejection of claim 1 above, the harvested seawater in modified Cap is harvested from below an ocean thermocline. As evidenced by Encyclopedia Britannica, the depth of ocean thermoclines varies but is typically between 200-1000 m (660-3,000 feet). Therefore, it is understood that said water is harvested from below an ocean thermocline, wherein said ocean thermocline is at least 500 ft. deep.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772